           4:19-bk-11089 Doc#: 12 Filed: 03/13/19 Entered: 03/13/19 23:45:05 Page 1 of 3
                                               United States Bankruptcy Court
                                               Eastern District of Arkansas
In re:                                                                                                     Case No. 19-11089-btb
Theodore Simpson, III                                                                                      Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0860-4                  User: angie                        Page 1 of 2                          Date Rcvd: Mar 11, 2019
                                      Form ID: onoppobj                  Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 13, 2019.
db             +Theodore Simpson, III,    316 Oneida,    Jacksonville, AR 72076-4914
6336520        +Arkansas Cancer Institute,    7200 South Hazel,    Pine Bluff, AR 71603-7836
6336521        +Arkansas Prostate,    1910 N Grant St#1a,    Little Rock, AR 72207-4411
6336523       ++BANK OF AMERICA,   PO BOX 982238,     EL PASO TX 79998-2238
               (address filed with court: Bank of America,      ATTN: Recovery Department,   4161 Peidmont Pkwy,
                 Greensboro, NC 27410)
6336526        +Chase Card,   P.O. Box 15298,    Wilmington, DE 19850-5298
6336527        +Fidelity National Bank,    3 Corporate Square 5th Floor,    Atlanta, GA 30329-2030
6336530        +Mr. Cooper,   P.O. Box 650783,     Dallas, TX 75265-0783
6336534        +Prosper Marketplace,    221 Main Street, Ste. 300,    San Francisco, CA 94105-1909
6336537        +WF/Home Projects,    PO Box 14517,    Des Moines, IA 50306-3517

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
6336522        +E-mail/Text: lthomas@arkansasurology.com Mar 12 2019 00:39:45      Arkansas Urology,
                 P.O. Box 55162,   Little Rock, AR 72215-5162
6336528        +E-mail/Text: bk@lendingclub.com Mar 12 2019 00:39:41      Lending Club Corporation,
                 71 Stevenson, Ste. 300,   San Francisco, CA 94105-2985
6336529        +E-mail/Text: bkr@cardworks.com Mar 12 2019 00:38:54      Merrick Bank,
                 10705 S Jordan GTWY Suite 200,   South Jordan, UT 84095-3977
6336532        +E-mail/Text: bankruptcy@oliphantfinancial.com Mar 12 2019 00:39:21      Oliphant Financial, LLC,
                 P.O. Box 2899,   Sarasota, FL 34230-2899
6336531        +E-mail/Text: bankruptcy@oliphantfinancial.com Mar 12 2019 00:39:21      Oliphant Financial, LLC,
                 9009 Town Center Parkway,   Bradenton, FL 34202-4185
6337756        +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Mar 12 2019 00:59:30
                 PRA Receivables Management, LLC,   PO Box 41021,    Norfolk, VA 23541-1021
6336533        +E-mail/PDF: gecsedi@recoverycorp.com Mar 12 2019 00:46:17      PayPal,   P.O. Box 965005,
                 Orlando, FL 32896-5005
6336535        +E-mail/PDF: gecsedi@recoverycorp.com Mar 12 2019 00:46:17      Syncb/La-Z-Boy,   P.O. Box 965036,
                 Orlando, FL 32896-5036
6336536        +E-mail/PDF: gecsedi@recoverycorp.com Mar 12 2019 00:45:52      Syncb/Wal-Mart,   P.O. Box 965024,
                 Orlando, FL 32896-5024
                                                                                             TOTAL: 9

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
6336524*        ++BANK OF AMERICA,   PO BOX 982238,   EL PASO TX 79998-2238
                 (address filed with court: Bank of America,    ATTN: Recovery Department,                         4161 Peidmont Pkwy,
                   Greensboro, NC 27410)
6336525*        ++BANK OF AMERICA,   PO BOX 982238,   EL PASO TX 79998-2238
                 (address filed with court: Bank of America,    ATTN: Recovery Department,                         4161 Peidmont Pkwy,
                   Greensboro, NC 27410)
                                                                                                                    TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 13, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 11, 2019 at the address(es) listed below:
              Brian Christopher Wilson   on behalf of Debtor Theodore Simpson, III
               bcwlawecf@gmail.com;R41121@notify.bestcase.com
              Leslie N. Mann   on behalf of Creditor   Nationstar Mortgage LLC d/b/a Mr. Cooper
               lmann@mwzmlaw.com, ared@mwzmlaw.com
              Richard L. Cox   rlcpa@hsnp.com, AR04@ECFCBIS.COM
         4:19-bk-11089 Doc#: 12 Filed: 03/13/19 Entered: 03/13/19 23:45:05 Page 2 of 3



District/off: 0860-4          User: angie                 Page 2 of 2                  Date Rcvd: Mar 11, 2019
                              Form ID: onoppobj           Total Noticed: 18


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              U.S. Trustee (ust)   USTPRegion13.LR.ECF@usdoj.gov,
               Shari.Sherman@usdoj.gov;Cecilia.A.Boyle@usdoj.gov;jackie.a.evatt@usdoj.gov;jill.p.eschbacher@usdo
               j.gov
                                                                                            TOTAL: 4
      4:19-bk-11089 Doc#: 12 Filed: 03/13/19 Entered: 03/13/19 23:45:05 Page 3 of 3
Form onoppobj
                                    UNITED STATES BANKRUPTCY COURT
                                          Eastern District of Arkansas


In Re:      Theodore Simpson, III                                              Case No.: 4:19−bk−11089
            Debtor                                                             Chapter: 7
                                                                               Judge: Ben T. Barry
Nationstar Mortgage LLC d/b/a Mr. Cooper                                       MOVANT
vs.
Theodore Simpson, III
and Richard L. Cox, Trustee                                                    RESPONDENTS


                       ORDER ON AND NOTICE OF OPPORTUNITY TO OBJECT TO
                     MOTION FOR RELIEF FROM STAY AND/OR FOR ABANDONMENT


YOU ARE HEREBY NOTIFIED that a Motion for Relief from Stay pursuant to 11 U.S.C. §362(d) and/or for
Abandonment pursuant to 11 U.S.C. §554 was filed by Movant on 3/8/19.

9 − Motion for Relief from Stay and Motion to Abandon . Fee Amount $181 Filed by Leslie N. Mann on behalf of
Nationstar Mortgage LLC d/b/a Mr. Cooper (Mann, Leslie)

YOU ARE FURTHER NOTIFIED THAT you have twenty−one (21) days from the date of this Notice to file a
written response. If a response is filed, a hearing will be held as follows:
4/18/19 at 09:00 AM at:
300 W. 2nd Street, 1st Floor, Little Rock, AR 72201
FAILURE TO FILE A RESPONSE TO THIS MOTION FOR RELIEF FROM STAY AND/OR FOR
ABANDONMENT SHALL BE DEEMED A STATEMENT OF NO OPPOSITION TO THE MOTION AND
A WAIVER OF THE RIGHT TO A HEARING UNDER 11 U.S.C. §362(d) AND §554, AND THE COURT
MAY ENTER, WITHOUT FURTHER NOTICE, AN ORDER GRANTING THE MOTION.

If no objection or response is filed, counsel for the moving party shall submit the precedent granting the motion
forthwith.
It is hereby ORDERED that, if and to the extent the automatic stay is in force, it shall remain in force pursuant to 11
U.S.C. §362(e) pending disposition of the Motion for Relief from Stay.
IT IS SO ORDERED

Dated: 3/11/19



                                             UNITED STATES BANKRUPTCY JUDGE
